Citation Nr: 1623718	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for recurrent subcutaneous hemorrhages.

2.  Entitlement to service connection for Ménière's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968, to include service in Vietnam from October 1967 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, as well as an April 2011 rating decision by the RO in North Little Rock, Arkansas.

In its previous October 2013 Remand, the Board also addressed the issues of entitlement to service connection for essential hypertension, claimed as being due to diabetes mellitus, type II, as well as previous proteinuria due to membrane glomerular nephropathy, claimed as being due to diabetes mellitus, type II.  However, in an August 2014 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for proteinuria with hypertension.  As such, these issues have been granted in full and are no longer before the Board.

The issues of entitlement to service connection for recurrent subcutaneous hemorrhages is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise with respect to whether the Veteran's current Ménière's disease is related to active military service.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, Ménière's disease was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran contends that his current diagnosis of Ménière's disease is related to active military service.  Specifically, he asserts his Ménière's disease had its onset during active military service with recurrent symptoms since discharge from service and is related to recurrent dizziness and fainting spells. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for Ménière's disease, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  VA treatment records as well as private treatment records confirm that the Veteran was diagnosed as having Ménière's disease.  Accordingly, the Veteran has a current diagnosis of the claimed disability.

A review of the Veteran's service treatment records reveals that the Veteran was not diagnosed with Ménière's disease during service.  However, the Veteran's service treatment records document that the Veteran reported experiencing dizziness on several occasions.  A March 1965 Report of Medical History indicated a history dizziness or fainting spells, although the Veteran was deemed to be within normal limits at his corresponding induction examination.  The Veteran was treated for dizzy spells in October 1966.  The Veteran's September 1968 Report of Medical Examination at separation noted dizzy spells for approximately one year which the Veteran attributed to heat, and which was diagnosed as hyperventilation syndrome.  The next day, the Veteran was again evaluated for dizziness and lightheadedness due to heat, etiology unknown.  The examiner concluded that the Veteran's symptomatology and response to deep breathing were characteristic of hyperventilation syndrome.  

With respect to the issue of whether the Veteran's Ménière's disease is related to service, the record contains conflicting medical opinions.  In this regard, the Veteran was provided with a VA examination in November 2010, at which time the examiner opined that the present complaints of vertigo and associated hearing loss and episodes of acute vertigo and nausea were less than likely related to service.  The examiner acknowledged that in May 1965 the Veteran was seen 
for nervousness, tingling of his fingers, and shortness of breath; 
and that in October 1966 the Veteran was seen for dizzy spells and nausea.  However, the examiner could not directly relate those in-service findings to the present condition and tentative diagnosis of Ménière's disease or other labyrinthitis-type symptoms.  

In contrast, in June 2011, the Veteran's private physician since 2001 indicated that the Veteran continued to have recurring episodes of vertigo probably related to Ménière's disease and, after reviewing the Veteran's service treatment records, opined that the symptoms the Veteran had in service were consistent with and resembled his current Ménière's disease.

In light of the foregoing, the Board finds no reason to afford more weight to the negative medical opinion over the positive medical opinion.  The Board finds the evidence to be in relative equipoise in showing that the Veteran's current Ménière's disease is as likely as not is related the symptoms noted during active military service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's Ménière's disease is related to active military service.  Accordingly, entitlement to service connection for Ménière's disease is warranted.


ORDER

Entitlement to service connection for Ménière's disease is granted.


REMAND

The Veteran also seeks entitlement to service connection for recurrent subcutaneous hemorrhages.  This issue was remanded in October 2013, at which time the Board directed the AMC to provide the Veteran with a VA examination to determine the nature and etiology his recurrent subcutaneous hemorrhaging.  Specifically, the examiner was directed to provide a diagnosis pertinent to the Veteran's recurrent subcutaneous hemorrhaging and an opinion as to whether it was at least as likely as not that it was sustained during his active duty service, or, that it resulted from an injury or illness sustained during service, as well as whether it was at least as likely as not that it was caused by or resulted from his service-connected diabetes mellitus, type II.

Pursuant to the Board's Remand, the Veteran was provided with a VA skin diseases examination in July 2014, at which time the examiner acknowledged that the Veteran had been diagnosed as having subcutaneous hemorrhages in 2013.  However, at the time of the examination, the examiner found no subcutaneous hemorrhages.  Nonetheless, the examiner opined that the bruising (subcutaneous
hematomas) was a normal occurrence in aging and from taking daily aspirin, and that it was less likely as not related to his active duty service or his service connected conditions due to these reasons.

A review of the Veteran's treatment records reveals that he is also followed at VA for actinic keratoses.  However, actinic keratoses was not mentioned on the report of the July 2014 VA skin diseases examination.  

In his March 2016 Post-Remand Brief, the Veteran requested a more
current and thorough VA examination.  Furthermore, he raised a theory of entitlement to service connection on the basis of aggravation of his recurrent subcutaneous hemorrhages by a service-connected disability.

To date, a VA opinion has not been provided as to whether the Veteran's recurrent subcutaneous hemorrhages were aggravated by a service-connected disability.  Once VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA medical examination is necessary; an attempt must be made to conduct the examination during a period of flare-up of the skin disorder and, regardless of the success of such attempt, the VA examination report must present a detailed clinical history describing the manifestations during flare-ups.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an examination for the purpose of ascertaining the etiology of his diagnosed skin disorder(s), to include recurrent subcutaneous hemorrhages and actinic keratoses.  The AMC should make an attempt to schedule the VA skin examination such that it may be conducted when the Veteran's service-skin disorders are active.  If such examination cannot be conducted during a period of flare-up of the skin disorders, then the examiner must record a detailed clinical history describing the symptom manifestations during flare-ups.

After examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that his diagnosed skin disorder(s), to include recurrent subcutaneous hemorrhages and actinic keratoses, are causally related to the Veteran's active service or any incident therein.  

The examiner is further asked to provide an opinion as to whether it is at least as likely as not that his diagnosed skin disorder(s), to include recurrent subcutaneous hemorrhages and actinic keratoses, are caused or aggravated by any service-connected disability.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  "Aggravation" means a permanent increase in the underlying disability; that is, an irreversible worsening of the disability beyond the natural clinical course and character of that condition, as contrasted to a temporary worsening of symptoms.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  After completion of the above development, readjudicate the issue on appeal.  If the determination remains adverse to the Veteran, then he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


